Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, “surfactant greater” is unclear. It appears that it should be “surfactant is greater.”
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
4.	Claim(s) 1, 5, 6, 8 and 9 are is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Liu (2014/0144815).
	Liu discloses a foam fractionation process for removing oil from water comprising adding a surfactant, such as ethylated sorbitan (see paragraphs 14 and 54, and claim 13) and a thickener, which may be an acrylic polymer (see paragraph 56 and claim 18) to the water and aerating to perform foam fractionation, as claimed. 
5.	Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu.
	With respect to claims 2 and 3, it is submitted that sequential or simultaneous addition of the surfactant and thickener would have been obvious matters of optimization, failing to patentably distinguish over Liu, absent a declaration showing unexpected results. Note paragraph 15. 
6.	Claims 4, 7, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Hloucha (2007/0004609).
	With respect to claim 4, which recites a hydrophobically modified polymer, it is submitted that Hloucha discloses the use of hydrophobically modified polymers in a similar application (see claim 1), and that the use of a hydrophobically modified polymer would have been an obvious form of polymer to use in the system of Liu, to improve separation. With respect to claims 7, 11 and 12, it is submitted that the specific ratios of thickener and surfactant would have been an obvious matter of optimization for one skilled in the art, absent a showing of unexpected results; and that various ratios and quantities are shown in the examples of Hloucha.
7.	Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Ignasiak (5,019,245).
	With respect to claim 10, shich recites treatment of water from cleaning oily soil, it is submitted that the system of Liu may obviously be used for any oil/water mixture. An example of flotation cleaning water from oil contaminated soil is shown by Ignasiak.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10,435308. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims. While restriction was required in the parent application, the non-elected claims were rejoined after amendment, and therefore, the obviousness double patenting rejection is proper.
10.	Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,435,308 in view of Liu or Becker (4,650,827). 
The claims differ from the patented claims in recitation of an acrylic polymer thickener. The use of acrylic polymer thickeners in similar applications is well known, as exemplified by Liu, as described above; and Becker (see column 3, lines 30-47, and would therefore have been an obvious polymer in the parent application.
11.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 16 and 17 of U.S. Patent No. 8,759,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claims 16 and 17 obviously comprise the process of claims 1 and 4-6, with the exception of being for oil removal. It is submitted that the process of patented claim 16 may obviously be used to separate any known contaminant capable of being removed by foam fractionation. With respect to the other claims, it is submitted that the compositions recited in claims 1-6 and 9-11 render these claims as obvious embodiments, or, in the case of claims 2, 3, 9 and 10, as obvious specific modifications or uses.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. patent 10,773,973 and publication 2021/0017046 are commonly assigned references with inventors in common, and with a common effective filing date. These have been considered, but do not appear to raise issues of obviousness double patenting at this time. Canevari is cited as being of general interest.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778